NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

STATE OF FLORIDA,                )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-4581
                                 )
RENARDO WENDELL BUNDRAGE,        )
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Manatee County; Hunter W. Carroll,
Judge.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellant.

Peter Lombardo of Law Office of Peter
Lombardo, Bradenton, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.